PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant, a student at West Virginia University, seeks $339.18 for the value of his stereo system, model number AIW NSXA777, which was ruined when water entered through his dormitory room window at Bennett Tower and onto his stereo system. About two weeks prior to the incident, claimant informed the Bennett Tower maintenance staff of the problem with the window and the maintenance staff had taken corrective measures.. However, the sealant around the window had *122apparently dried out and the window was in need of replacement. In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $339.18.
Award of $339.18.